Sharp, J.
The defendant concedes that if the search warrant was valid the evidence obtained under it was sufficient to sustain the sentences imposed. She limits the question on this appeal to the authority of the deputy clerk of the High Point Municipal Court to issue the search warrant. Defendant has apparently overlooked the fact that on December 8, 1961, in Case No. 13839, as a condition for remaining out of prison, she had consented that police officers of High Point might search her home for intoxicants at any reasonable time during the five years her prison sentence was suspended. Consent eliminates the necessity for a search warrant. State v. Moore, 240 N.C. 749, 83 S.E. 2d 912; State v. Brown; State v. Jones, 247 N.C. 539, 101 S.E. 2d 418; 79 C.J.S., Searches and Seizures, section 62. Nevertheless, we think it proper to point out that the deputy clerk of the Municipal Court of High Point had authority to issue the search warrant. G.S. 18-13 (rewritten by Section 3, Chapter 1235, Session Laws of 1957, ratified June 10, 1957) provides in part:
“Upon the filing of a complaint under oath by a reputable citizen, or information furnished under oath by an officer charged with the execution of the law, before a justice of -the peace, recorder, mayor, or other officer authorized by the law to issue warrants, that he has reason to believe that any person has in his possession, at a place or places specified, liquor for the purpose of sale, or equipment or materials designed or intended for use in the manufacture of intoxicating liquor, a warrant shall be issued commanding the officer to whom it is directed to search the place or places described in such complaint or information. . . .” (Emphasis added.)
The Pligh Point Municipal Court is a court inferior to the Superior Court; it is included within that portion of G.S. 7-198 which provides:
“The summons, warrant of arrest, and every other writ, process, or precept issuing from a recorder’s court or other court inferior to the superior court, except justices of the peace, may be signed by the recorder, vice recorder, or presiding justice of the court, or by the clerk of the court or deputy clerk, where the court has a clerk or deputy.” (Emphasis added.)
Prior to the enactment of G.S. 15-27.1 (Chapter 496 of the 1957 Session Laws, ratified May 1, 1957) this Court held that search warrants for illegal liquor were governed by G.S. 18-13 and that G.S. 15-27 was not applicable. State v. McLamb, 235 N.C. 251, 69 S.E. 2d *504537; State v. Brady, 238 N.C. 404, 78 S.E. 2d 126. G.S. 15-27.1 makes Article 4 of Chapter 15 of the General Statutes applicable to all search warrants with specific reference to those issued under G.S. 18-13. Defendant contends that G.S. 7-198, insofar as it had applied to search warrants issued under G.S. 18-13, is now in conflict with Article 4 and was therefore within the repealing «lause of Chapter 496 of the 1957 Session Laws. We do not so hold. G.S. 15-27.1 did not nullify G.S. 18-13. Indeed, it recognized it as specifically applying to intoxicants just as G.S. 15-25 applies to narcotic drugs, stolen property and lottery, gambling, and counterfeiting equipment, and just as G.S. 15-25.1 applies to barbiturates. The former authorizes .any justice of the peace, mayor or chief magistrate of any incorporated town, or the clerk of any court inferior to the Superior Court to issue a search warrant; the latter, any judge of any court of record, any clerk or assistant clerk of the Superior Court, and any justice of the peace to issue it. G.S. 18-13 permits any officer authorized to issue warrants to issue a search warrant for the liquor therein specified. The deputy clerk had this authority under G.S. 7-198. The effect of G.S. 15-27.1 was to make the requirements of G.S. 15-26 and G.S. 15-27, which were not included in G.S. 18-13, applicable to search warrants obtained under that section.
We hold that the deputy clerk of the High Point Municipal Court had the 'authority to issue the warrant.
No error.